EXHIBIT 10.3
 
SUBORDINATION AGREEMENT
 
THIS SUBORDINATION AGREEMENT (“Agreement”) dated June __, 2009, is made by and
among the Investors listed on Schedule A hereto (singly and collectively, “New
Lender”), Advaxis, Inc., a Delaware corporation (“Borrower”) and Thomas A. Moore
(“Subordinating Creditor”).
 
WHEREAS, the New Lender and the Borrower are parties to a Note Purchase
Agreement, dated the date hereof, pursuant to which, among other things, the New
Lender has made certain loans to the Borrower which are secured by, among other
things security interests in substantially all of the now-owned and
hereafter-acquired assets of the Borrower (the “New Loan”); and
 
WHEREAS, the Borrower is indebted to the Subordinating Creditor under a
promissory note dated September 22, 2008, as amended on December 15, 2008 and in
connection herewith issued by the Borrower to the Subordinating Creditor (the
“Junior Note”); and
 
WHEREAS, the New Lender and the Subordinating Creditor wish to confirm their
agreements and understandings with respect to the relative priorities of their
respective claims against the Borrower and its assets as more particularly set
forth herein;
 
NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt of which is hereby acknowledged, hereby agree as follows:
 
1.           Subordination.
 
(a)           Subordinating Creditor hereby expressly subordinates and makes
inferior in priority, operation, and effect the obligations of Borrower to
Subordinated Creditor pursuant to the Junior Note (but no other obligations) and
all modifications, renewals, extensions, consolidations, and substitutions
thereof (the “Subordinated Indebtedness”) to the obligations owing by Borrower
to New Lender pursuant to the New Loan (the “Protected Indebtedness”).
 
(b)           The New Lender acknowledges that the Notes provide that Borrower
pay to the Subordinating Creditor certain payments of interest and principal, as
more fully provided in the Junior Note (the “Permitted Payments”), including
without limitation payments of accrued interest and principal pursuant to the
Junior Note.  The New Lender hereby agrees that the Company may pay to the
Junior Creditor, and the Junior Creditor may accept from the Company, the
Permitted Payments as and when due and payable in accordance with the Junior
Note, provided that no event of default under the Protected Indebtedness (a “New
Debt Event of Default”) has occurred or would occur upon the making of such
Permitted Payment. If a New Debt Event of Default occurs, New Lender will act in
a commercially reasonable manner to notify Borrower and Subordinating Creditor
of such fact; provided that New Lender’s failure to provide such notification
will not waive or affect any such existing New Debt Event of Default; and
provided further that neither Borrower nor Subordinating Creditor will be in
breach of this Agreement if a Permitted Payment is made or received and applied
after a New Debt Event of Default but before Borrower or Subordinating Creditor
have actual knowledge of same.  For all purposes of this Agreement, no Protected
Indebtedness shall be deemed to have been paid in full until the New Lender
shall have received payment in full in immediately available funds.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Covenants of Subordinating Creditor.  Subordinating Creditor hereby
agrees as follows:
 
(a)           In order to enable the New Lender to enforce its rights hereunder,
Subordinating Creditor will do all acts necessary or convenient to preserve for
the New  Lender the benefits of this Agreement, and will execute all agreements
which the New Lender may request for that purpose. Upon a New Debt Event of
Default, the New Lender is hereby authorized, but shall not be obligated, to do
any one or more of the following in the name of Subordinating Creditor or
otherwise: (i) demand, collect, compromise, and receive payment of the
Subordinated Indebtedness or any part thereof; (ii) make, prove, and vote any
and all claims in respect of the Subordinated Indebtedness of Subordinating
Creditor in any proceeding (formal or informal) with respect to the bankruptcy
reorganization, arrangement, insolvency, liquidation, or other similar relief of
Borrower, or any guarantor or hypothecator, including without limitation, voting
such claims at any meeting of creditors, and including without limitation,
voting to accept or reject any plan of reorganization in such proceeding; (iii)
receive all payments or dividends on such claims; (iv) accept any new securities
or other property to which Subordinating Creditor would otherwise be entitled in
respect of such claims under any such plan of reorganization or proceeding; and
(v) in general, do any act in connection with the obligations or proceedings
which Subordinating Creditor might do, it being understood that New Lender shall
account to Subordinating Creditor for any such payment or dividend received by
the New Lender in excess of the amount necessary to satisfy the Protected
Indebtedness in full with interest, and including reasonable attorneys’ fees
incurred in connection with the claim and this Agreement. Subordinating Creditor
hereby irrevocably constitutes and appoints New Lender as its true and lawful
attorney for the purposes set forth above.
 
(b)           Subordinating Creditor agrees that it will provide New Lender with
notice of any default or event of default under the Subordinated Indebtedness of
which it becomes aware and, upon request by New Lender, will furnish New Lender
with statements of account for the Subordinated Indebtedness and will make all
records of Subordinating Creditor relating thereto available to New Lender.
 
(c)           The Subordinating Creditor agrees that, so long as this Agreement
is in effect, it will not, without the prior written consent of the New Lender,
(i) commence, prosecute or participate in any administrative, legal or equitable
action, or (ii) take any other enforcement action, or assert any right or remedy
whatsoever against Borrower or any of its subsidiaries, whether under applicable
law, in any bankruptcy proceeding or otherwise, unless, in the case of each such
action (hereinafter an “Enforcement Action”), at or prior to the time at which
the Subordinating Creditor wishes to take such Enforcement Action, all Protected
Indebtedness shall have been indefeasibly paid in full and all commitments in
respect of the New Loan shall have terminated.  Notwithstanding the foregoing,
the limitations set forth in this Section 2(c) shall not apply to the
Subordinating Creditor following (i) the occurrence and continuance of a default
in a Permitted Payment for a period of 10 days or more or (ii) the date that is
10 days after the commencement of foreclosure proceedings (including judicial
foreclosure and non-judicial foreclosure by the sending of a public sale notice
or a private sale notice, or by acceptance of collateral in full or partial
satisfaction of the Protected Indebtedness) by the New Lender under the Note
Purchase Agreement.  Any and all proceeds or recoveries from any such collection
efforts by Subordinating Creditor shall be subject to the provisions of this
Agreement, and if received by Subordinating Creditor, held in trust and turned
over to New Lender.

 
2

--------------------------------------------------------------------------------

 
 
3.           Term of Agreement.  This Agreement shall be irrevocable and shall
remain in effect until the Protected Indebtedness shall have been converted or
paid in full pursuant to the terms thereof.
 
4.           Disgorgement or Payments in Bankruptcy or Otherwise.  In the event
any part of the Protected Indebtedness is paid by Borrower or otherwise, and, by
virtue of any bankruptcy or other laws relating to creditors’ rights, the New
Lender repays any amounts to Borrower or to any trustee, receiver, or otherwise,
then the amount repaid shall again become part of the Protected Indebtedness for
the purposes of this Agreement, and this Agreement, if terminated, shall revive.
 
5.           Notices.  All notices or demands by any party relating to this
Agreement or any other agreement entered into in connection herewith shall be in
writing and (except for financial statements and other informational documents
which may be sent by first-class mail, postage prepaid) shall be personally
delivered or sent by a recognized overnight delivery service, certified mail,
postage prepaid, return receipt requested, or by telefacsimile to the New Lender
or to the Borrower, as the case may be, at its addresses set forth in the Note
Purchase Agreement, and to the Subordinating Creditor at the address provided
below.  The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
 
If to the Subordinating Creditor:


Advaxis, Inc.
Technology Centre of New Jersey
675 Rt. 1, Suite B113
North Brunswick, NJ 08902
Attention: Mr. Thomas A. Moore


With a copy to:


Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Attention: Robert H. Cohen, Esq.
Fax Number: 212-805-9362

 
3

--------------------------------------------------------------------------------

 


6.           Miscellaneous

 
(a)           This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, excluding those laws
relating to the resolution of conflicts between laws of different jurisdictions.
 
(b)           In any litigation in connection with or to enforce this Agreement,
Borrower and Subordinating Creditor irrevocably consent to and confer personal
jurisdiction and exclusive venue on the state and federal courts sitting in The
City of New York, Borough of Manhattan, expressly waive any objections as to
venue in such courts, and agree that service of process may be made on
Subordinating Creditor by mailing a copy of the summons and complaint by
registered or certified mail, return receipt requested, to their respective
addresses.
 
(c)           In the event that any one or more of the provisions of this
Agreement is determined to be invalid, illegal, or unenforceable in any respect
as to one or more of the parties, all remaining provisions nevertheless shall
remain effective and binding on the parties thereto and the validity, legality,
and enforceability thereof shall not be affected or impaired thereby.
 
(d)           The singular shall include the plural and any gender shall be
applicable to all genders when the context permits or implies. If more than one
party constitutes Borrower, their obligations under this Agreement shall be
joint and several and the term “Borrower” shall mean all such parties and any
one or more of them. If more than one party constitutes Subordinating Creditor,
their obligations under this Agreement shall be joint and several and the term
Subordinating Creditor, shall mean all such parties and any one or more of them.
Any party executing this Agreement shall be bound by the terms hereby without
regard to execution by any other party and the failure of any party to execute
this Agreement shall not release or otherwise affect the obligations of the
party or parties who do sign this Agreement.
 
(e)           No action which the New Lender, or Borrower with the consent of
the New Lender, may take or refrain from taking with respect to the Protected
Indebtedness, any notes evidencing the same, any collateral therefore, or any
agreement or agreements (including guaranties), in connection therewith, shall
affect this Agreement or the obligations of the Subordinating Creditor
hereunder. Without limiting the generality of the foregoing, Subordinating
Creditor hereby authorizes New Lender without notice or demand and without
affecting Subordinating Creditor’s obligations under this Agreement, from time
to time: (i) to renew, extend, increase, accelerate, or otherwise change the
time for payment of the principal of or the interest on the Protected
Indebtedness or any part thereof; (ii) to take from any party and hold
collateral for the payment of the Protected Indebtedness, or any part thereof,
and to exchange, enforce, or release such collateral or any part thereof; (iii)
to accept and hold any endorsement or guarantee of payment of the Protected
Indebtedness or any part thereof and to release or substitute any endorser or
guarantor or any party who has given any security interest in any collateral as
security for the payment of the Protected Indebtedness or any part thereof or
any other party in any way obligated to pay the Protected Indebtedness; and (iv)
to direct the order or manner of the disposition of any of the collateral and
the enforcement of any of the endorsements and guaranties relating to the
Protected Indebtedness or any part thereof as New Lender in its discretion may
determine.

 
4

--------------------------------------------------------------------------------

 

(f)           This Agreement may be signed in any number of separate
counterparts, no one of which need contain all of the signatures of the parties,
and as many of such counterparts as shall together contain all of the signatures
of the parties shall be deemed to constitute one and the same instrument.  Any
subsequent lender which is designated a New Lender may sign a joinder to this
Agreement and become a party hereto by such joinder.
 
(g)           No delay or omission by the New Lender in exercising any right or
remedy under this Agreement shall operate as a waiver of that right or remedy or
of any other right or remedy and no single or partial exercise of any right or
remedy shall preclude any other or further exercise of that or any other right
or remedy.
 
(h)           All rights and remedies of the New Lender hereunder and under any
other loan documents are cumulative, and are not exclusive of any rights or
remedies provided by law or in equity, and may be pursued singularly,
successively, or together, and may be exercised as often as the occasion
therefore shall arise. The warranties, representations, covenants, and
agreements made herein and therein shall be cumulative, except in the case of
irreconcilable inconsistency, in which case the provisions of the credit
agreement, or if none, the promissory note or notes evidencing the Protected
Indebtedness, shall control.
 
(i)           The provisions of this Agreement shall, as to Borrower,
Subordinating Creditor, and the New Lender, supersede any subordination
provisions contained in the Subordinated Indebtedness or any part thereof.
 
(j)           This Agreement may not be modified or amended nor shall any
provision of it be waived except by a written instrument signed by the party
against whom such action is to be enforced.
 
(k)           The titles and headings preceding the text of sections of this
Agreement have been included solely for convenience of reference and shall
neither constitute a part of this Agreement nor affect its meaning,
interpretation, or effect.
 
(l)           This Agreement shall be binding upon and inure to the benefit of
the New Lender, its successors and assigns, and shall be binding upon both
Borrower and Subordinating Creditor and their respective heirs, legal
representatives, successors, and assigns; provided, however, that no rights or
obligations of Borrower or Subordinating Creditor hereunder shall be assigned
without the prior written consent of New Lender. This Agreement shall not
benefit any other creditors of Borrower that do not hold Protected Indebtedness.
 
BORROWER, NEW LENDER, AND SUBORDINATING CREDITOR HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THE OBLIGATIONS OF BORROWER TO THE NEW LENDER, OR ANY COURSE
OR CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN), OR ACTION OF
ANY PARTY.  BORROWER AND SUBORDINATING CREDITOR ACKNOWLEDGE THAT THE NEW LENDER
HAS MADE NO REPRESENTATION THAT THE NEW LENDER WILL REFRAIN FROM ENFORCING THIS
PROVISION.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE NEW LENDER TO ENTER
INTO THE TRANSACTIONS INVOLVING BORROWER.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of date
first written above.
 

 
SUBORDINATING CREDITOR:
         
THOMAS A. MOORE
           
By:
     
Name:
   
Title:
                   
BORROWER:
         
ADVAXIS, INC.
           
By:
     
Name:
   
Title:
                   
NEW LENDER:
         
[_________________]
           
By:
     
Name:
   
Title:
 

 
 
6

--------------------------------------------------------------------------------

 
